211 S.E.2d 513 (1975)
24 N.C. App. 551
Julian T. MATHEWS
v.
Uldine H. MATHEWS.
No. 746DC884.
Court of Appeals of North Carolina.
February 5, 1975.
*514 Howard P. Satisky, Raleigh, Thomas R. Jones, Murfreesboro, for plaintiff appellant.
Revelle, Burleson & Lee by L. Frank Burleson, Jr., Murfreesboro, for defendant appellee.
CLARK, Judge.
Plaintiff assigns as error the judgment of the District Court giving full faith and credit to the order of the South Carolina Family Court and implementation.
G.S. § 50-13.5(c)(5) reads as follows:
"(c) Jurisdiction in Actions or Proceedings for Child Support and Child Custody.
* * * * * *
(5) If at any time a court of this State having jurisdiction of an action or proceeding for the custody of a minor child finds as a fact that a court in another state has assumed jurisdiction to determine the matter, and that the best interests of the child and the parties would be served by having the matter disposed of in that jurisdiction, the court of this State may, in its discretion, refuse to exercise jurisdiction, and dismiss the action or proceeding or may retain jurisdiction and enter such orders from time to time as the interest of the child may require."
The courts of this State will accord full faith and credit to the custody decree of a sister state which had jurisdiction of the parties and the cause as long as the circumstances attending its rendition remain unchanged. However, when a child comes to this State, our court has jurisdiction to order a change in custody if it is found that conditions and circumstances have changed since the entry of the last decree and that the child's best interests will be served. The rule is that the welfare of the child whose custody is in controversy *515 is "the polar star by which the courts must be guided in awarding custody." Spence v. Durham, 283 N.C. 671, 198 S.E.2d 537 (1973); Taylor v. Taylor, 20 N.C.App. 188, 201 S.E.2d 43 (1973).
The District Court had the authority to recognize and accord full faith and credit to the custody decree of the South Carolina Court and to implement this judgment by ordering that the son be returned to the jurisdiction of that court, provided that it determine, pursuant to G.S. § 50-13.5(c)(5), that the South Carolina Family Court assumed jurisdiction and that the best interests of the child and the parties would be served. It is noted that the son has been in the State of North Carolina with the plaintiff since the entry of the decree by the South Carolina Court in December 1972.
The judgment is vacated, and this cause is remanded to Hertford County District Court with directions that the court conduct proceedings consistent with this opinion.
BROCK, C. J., and BRITT, J., concur.